                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-02361-PAB

FEDERAL NATIONAL MORTGAGE ASSOCIATION,

       Plaintiff,

v.

GALEN AMERSON and
FRANCES M. SCOTT,

       Defendants.


                                         ORDER


       The Court takes up this matter sua sponte on defendants’ Notice of Removal

[Docket No. 1]. Defendants state that the Court has subject matter jurisdiction over this

case pursuant to 28 U.S.C. § 1332. 1 Docket No. 1 at 1.

       On September 16, 2019, the Court ordered defendants to show cause on or

before September 25, 2019 why the case should not be remanded to state court due to

the Court’s lack of subject matter jurisdiction. Docket No. 11 at 7. Specifically, the

Court noted that defendants had based the citizenship allegations regarding

themselves on the fact that they “resided in Colorado at the time the controversy arose

and at the time the actions were filed.” Id. at 6. However, residency is not synonymous

with domicile, see Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48


       1
       In their notice of removal, defendants also asserted that the Court has f ederal
question jurisdiction under 28 U.S.C. § 1331. Docket No. 1 at 1. T he Court, however,
has determined that federal question jurisdiction does not exist here. Docket No. 11 at
4-5.
(1989) (“‘Domicile’ is not necessarily synonymous with ‘residence,’ and one can reside

in one place but be domiciled in another.”) (citations omitted)); see also Whitelock v.

Leatherman, 460 F.2d 507, 514 (10th Cir. 1972) (“[A]llegations of mere ‘residence’ may

not be equated with ‘citizenship’ for the purposes of establishing diversity.”). Id. Thus,

the Court was unable to determine defendants’ citizenship or whether the Court had

diversity jurisdiction and ordered defendants to show cause why the case should not be

remanded to state court. Id. at 6-7.

          Defendants did not respond to the Court’s order to show cause. As a result, the

Court finds that defendants have failed to meet their burden of demonstrating that

diversity of citizenship exists and that the Court has subject matter jurisdiction over this

matter. See Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220, 1224 (10th Cir. 2004)

(“The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.”). Because defendants did not show cause why the

case should proceed and has failed to establish a basis for removal, it is

          ORDERED that this matter is remanded to the District Court for the County of

Douglas, Colorado, where the case was filed as case number 2019CV30337. It is

further

          ORDERED that this case is closed.


          DATED October 24, 2019.

                                           BY THE COURT:


                                            s/Philip A. Brimmer
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge

                                              2
